Citation Nr: 9910079	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-25 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from October 1977 to May 1979.

The veteran filed a claim in December 1996 for service 
connection for hepatitis.  This appeal arises from the March 
1997 rating decision from the Pittsburgh, Pennsylvania 
Regional Office (RO) that denied the veteran's claim for 
service connection for hepatitis.  A Notice of Disagreement 
was filed in April 1997 and a Statement of the Case was 
issued in May 1997.  A substantive appeal was filed in July 
1997 with a request for a hearing at the RO before a local 
hearing officer.

The Board notes that a hearing was scheduled at the RO before 
local hearing officer in September 1998 pursuant to the 
veteran's request on the July 1997 substantive appeal.  The 
veteran failed to report for this hearing.  Consistent with 
the August 1997 hearing notice letter to the veteran, as he 
failed to appear for the RO hearing, and a request for a 
postponement has not been received, this case is being 
processed as though the hearing request has been withdrawn. 


FINDINGS OF FACT

1.  The veteran has presented no competent evidence to show 
that he currently suffers from hepatitis.

2.  The veteran's claim of entitlement to service connection 
for hepatitis is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for hepatitis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In September 1978, the veteran was seen with complaints of 
easy fatigability, general malaise, and change of cigarette 
taste for the past three days.  He had yellowish sclera and 
dark urine.  The diagnosis was rule out viral hepatitis.  

A hospitalization discharge record from October 1978 shows 
the veteran had a diagnoses of viral hepatitis, 
uncomplicated.  He was given a temporary profile.  

On a Chapter 5 examination in April 1979, the veteran 
reported a history of hepatitis.  He indicated that he was in 
good health.  It was noted that the veteran had hepatitis 
with no sequela.  On examination, the veteran's vascular 
system was clinically evaluated as normal.  

In December 1996, the veteran filed a claim for service 
connection for disabilities to include hepatitis.  He left 
blank the space provided to indicate medical providers who 
treated him postservice for hepatitis.  

On a VA examination in January 1997, the veteran had a 
history of hepatitis when he was in the service in Korea.  He 
did not know what type of hepatitis he had.  He recovered 
completely.  There was no diagnosis of hepatitis.

By rating action of March 1997, service connection for 
hepatitis was denied.  The current appeal to the Board arises 
from this denial.

Blood tests results from the January 1997 VA examination show 
that the tests were negative for hepatitis A and hepatitis C.  
The antibody test for hepatitis B was positive, however the 
surface antigen test was negative.


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran is claiming that he currently has hepatitis that 
is the same as what he had in service.  The service medical 
records show the veteran had viral hepatitis.
 
Current VA antibody tests from January 1997 show that the 
veteran had hepatitis B in the past.  However, the 
serological testing shows no current disability.  As there is 
no current medical evidence to establish the presence of 
hepatitis claimed on appeal, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The only evidence that 
would support the veteran's claim is found in his statements; 
however, lay evidence is inadequate to establish a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for hepatitis, 
that claim must be denied.



ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for hepatitis is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

